Citation Nr: 1308210	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-38 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric disorder, including bipolar disorder.

3.  Entitlement to service connection for attention deficit hyperactivity disorder (ADHD). 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right varicose veins.

5.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, status post discectomy at L4-5.

6.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

7.  Entitlement to an evaluation in excess of 10 percent for varicose veins, left lower extremity.  

8.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  

9.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 1980 to December 1984.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of October 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A review of the Virtual VA paperless claims processing system reveals no additional pertinent documents for consideration in support of the claims being decided.


In a written statement received at the RO in September 2010, the Veteran appears to be raising a claim of entitlement to an effective date prior to July 31, 2009 for the initial assignment of a 10 percent evaluation for tinnitus.  The Board also refers this matter to the RO for appropriate action.

The claims of entitlement to an evaluation in excess of 20 percent for degenerative disc disease, status post discectomy at L4-5; entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Hepatitis C was not incurred in or aggravated by the Veteran's active service.

2.  A psychiatric disorder, including bipolar disorder, was not incurred in or aggravated by the Veteran's active service.

3.  ADHD was not incurred in or aggravated by the Veteran's active service.

4.  In a decision issued in November 2003, the Board denied the Veteran entitlement to service connection for varicose veins of the right lower extremity. 

5.  The Board notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not appeal it. 

6.  The evidence received since November 2003 is not cumulative or redundant of the evidence previously of record but, by itself or when considered with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for varicose veins of the right lower extremity or raise a reasonable possibility of substantiating that claim.

7.  Varicose veins in the Veteran's left lower extremity are large and cause discomfort, cramps and intermittent, not persistent, edema.  

8.  The Veteran is in receipt of a 10 percent evaluation for tinnitus. 

9.  The Veteran has level I hearing acuity in each of his ears.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for Hepatitis C are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria to establish service connection for a psychiatric disorder, including bipolar disorder, are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria to establish service connection for ADHD are not met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  The November 2003 decision, in which the Board denied the Veteran entitlement to service connection for varicose veins of the right lower extremity, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003). 

5.  New and material evidence has not been received to reopen a claim of entitlement to service connection for varicose veins of the right lower extremity. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

6.  The criteria for entitlement to an evaluation in excess of 10 percent for varicose veins, left lower extremity, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ § 4.1-4.10, 4.104, Diagnostic Code 7120 (2012).

7.  There is no legal basis upon which to grant entitlement to an initial evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012). 

8.  The criteria for entitlement to an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law as well as the controlling decisions of the appellate courts.  


VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA must satisfy certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA must specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (requiring generic notice in claims for an increased evaluation, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In the context of a claim that has been previously denied, the notice must inform the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In informing the claimant of what evidence would be considered new and material, VA must examine the basis for the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in the previous denial.  Id.  

In the context of a claim for an increased disability evaluation, the notice must inform the claimant that, to substantiate a claim, he should provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must also inform the claimant that, should an increase in disability be found, a disability evaluation ranging in severity from noncompensable to 100 percent will be determined by applying relevant Diagnostic Codes (DCs) based on the nature, severity and duration of associated symptoms.  In addition, the notice must provide the claimant examples of the types of medical and lay evidence that he may submit, or ask the VA to obtain, which would be relevant to establishing his entitlement to increased compensation.  

The notice need not be specific to the particular Veteran's circumstances.  It need not inform the Veteran of alternative DCs pursuant to which his disability could be evaluated or ask him to submit evidence demonstrating the effect that the worsening of his disability has on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

In the context of a claim to reopen, VA's duty to assist is limited to the following: (1) making reasonable efforts to obtain non-Federal department or agency records; (2) obtaining records in the custody of a Federal department or agency; and 
(3) obtaining VA and military records.  38 C.F.R. § 3.159(c)(1), (2) and (3).  

The RO provided the Veteran VCAA notice on the claims being decided by letters dated January 2008, May 2008, November 2008, October 2009 and August 2010.  These letters satisfy the content requirements noted above.  The RO notified the Veteran of the evidence needed to substantiate his claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates; noted the basis of the last denial of his application to reopen his claim and identified the evidence it had requested and/or received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified its source(s), but that it was the Veteran's responsibility to ensure VA's receipt of this and any other pertinent evidence.  

The RO sent some of these notice letters after initially deciding the Veteran's claims and they are therefore untimely.  However, the RO cured this timing defect by readjudicating the Veteran's claims in a supplemental statement of the case issued in May 2012.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


The RO also satisfied its duty to assist the Veteran in the development of his claims by securing and associating with the claims file all documents the Veteran identified as being pertinent to his claims, including service treatment records, post-service VA treatment records and medical records from the facility where the Veteran is incarcerated.  

The RO also afforded the Veteran VA examinations, during which examiners addressed the severity of the Veteran's varicose veins; hearing loss; and tinnitus.  The RO did not afford the Veteran VA examinations in support of his claims for service connection and his application to reopen his previously denied claim, but examinations in those cases are not mandated.     

As noted above, in the context of a claim to reopen, VA's duty to assist does not include affording the Veteran a VA examination.  In addition, under 38 U.S.C.A. § 5103(d), VA's duty to assist a claimant in the development of a claim for service connection includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As explained below, there is no competent evidence of record of either a current disability or an association between the disability and the Veteran's service.  VA's duty to provide the Veteran an examination in support of his service connection claims is thus not triggered.

Analyses

Claims for Service Connection

The Veteran seeks grants of service connection for hepatitis C, a mental health disorder and ADHD.  He asserts that he developed the hepatitis C due to events that occurred during service, which are described below.  He has not argued any basis for a finding that his mental health disorder and ADHD are related to his active service, nor has the Board been able to glean one from the record.  He only asserts that these conditions are documented in his records from the Mental Health Department of VA's Medical Center in Dallas, Texas.

Assuming that the Veteran has hepatitis C, there is no competent lay or medical evidence to suggest that the disorder was incurred in service. Similarly, there is no competent lay or medical evidence to suggest that the Veteran's mental and developmental disorders were caused or aggravated by service. Sondel v. Brown, 6 Vet. App. 218 (1994); Fanning v. Brown, 4 Vet. App. 225   (1993) (generally observing that the Board is obligated to review all issues which are reasonably raised from a liberal reading of the Veteran's substantive appeal). The preponderance of the evidence is therefore against the claims, and the appeal will be denied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Hepatitis

Post-service medical documents, including VA treatment records dated since 2004 and private laboratory results dated in November 2007 reflect that, the Veteran underwent testing that revealed elevated liver enzymes and reactive hepatitis C virus antibodies.  However, neither laboratory finding resulted in a diagnosis of hepatitis C.  

In 2004, the Veteran underwent testing which indicated elevated liver function tests of unclear etiology.  The examiner observed that he was unaware of any considerable risk factors for developing the disorder but that the Veteran was taking alfalfa, the effects of which needed to be reviewed.  Subsequently, the Veteran was shown to have reactive hepatitis C virus antibodies, which means he was exposed to the hepatitis C virus.  

However, assuming the presence of a disorder, there is no competent evidence to indicate that the Veteran incurred the disorder in service. The Veteran alleges that he developed the hepatitis C during service as a result of his drill instructors and non-commissioned officers spitting in his face and eyes; and also alleges that the disorder may have been caused by airgun inoculations for overseas travel via dirty needles and jet injectors.  Allegedly, he had no hepatitis C when he entered service and his service department did not check for the condition during service or on separation.  

The Veteran has submitted a copy of a May 2006 letter to the editor, in which the author indicates that VA has announced a new decision on hepatitis and that if a veteran wishes to file a claim for service connection for the condition due to jet injectors used for inoculations during the Vietnam era, he should contact the RO and request certain forms to do so.  The Veteran believes this article confirms that the service department kept the soldiers in the dark regarding the effect of the jet injectors.  However, he does not assert how he came to conclude that his service from December 1980 to December 1984 falls within the time frame of the Vietnam era. 

The Board has considered these contentions and letter to the editor, but find them without merit. First, the Board accords no credibility whatsoever to the Veteran's allegation that he was assaulted by the sputum of his non-commissioned officers during his period of service. While it is well known that non-commissioned officers are obligated to train and discipline those in their charge, but these cadre are also subject to military discipline and it is beyond cavil that such actions would have resulted in courts-martial, removal or other disciplinary action. At any event, this allegation is wholly unconfirmed and not capable of substantiation. 
Although at some point there might have been a question as to whether jet injectors caused hepatitis, the medical community does not now consider transmission of saliva from spitting and the use of jet injectors risk factors for developing hepatitis C.  Rather, medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  VBA Training Letter 211A (01-02) (Apr. 17, 2001).

The Veteran served on active duty from December 1980 to December 1984.  According to his service personnel records, he worked as an Engineer Equipment Operator not as a health care worker or in combat, where he might have been exposed to blood.  According to his service treatment records, he reported no complaints typically associated with hepatitis C and no medical professional diagnosed the condition.  In addition, he did not receive a blood transfusion or organ transplant; did not pierce his body or use drugs and did not report high-risk sexual activity.  However, in 2004 (20 years after he was discharged from service) the Veteran to a VA care provided that he used LSD in the 1960s as a teenager, and cocaine after service from 1989 to 1990 - he denied using drugs before or after those periods, which would include his period of active service.  

In 2004, the Veteran reported that he received one tattoo during service in Okinawa.  However, according to the report of his enlistment examination conducted in December 1980 and comparing it with the report of the separation examination conducted in October 1984, the Veteran had the tattoo on enlistment.  Regardless, in 2004, when a medical professional first questioned whether the Veteran had hepatitis C, he did not find the reported history of one tattoo sufficient to support a hepatitis C diagnosis.  

According to these and other VA treatment records, the Veteran began intranasal use of cocaine in 1989, an activity medically recognized as risky for developing hepatitis C, and medical professionals diagnosed cocaine dependence.  During treatment visits for a variety of medical conditions, including the drug use/dependence, no medical professional found that the Veteran had hepatitis C secondary to the alleged in-service tattoo or any other in-service activity.  

The Veteran's assertions thus represent the only evidence of record linking hepatitis C to his active service.  These assertions are not competent, however, as the Veteran does not possess a recognized degree of medical knowledge to offer an opinion on medical causation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation). 

In the absence of a diagnosis of hepatitis C and competent evidence of a nexus between that condition and the Veteran's active service, the Board concludes that the disorder was not incurred in or aggravated by such service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the benefit-of-the-doubt rule is not for application as the preponderance of the evidence is against the claim.  

Psychiatric Disorder & ADHD

Post-service medical documents, including VA and private treatment records dated since 2004 confirm that the Veteran has a psychiatric disorder variously diagnosed, including as anxiety, bipolar disorder and depression, and ADHD.  The Veteran does not contend and the evidence does not show that these conditions initially manifested during active service or are otherwise related to it.

During service, the Veteran did not report any mental health complaints and no medical professional diagnosed a psychiatric disorder.  On separation examination, an examiner noted a normal psychiatric evaluation.  

The Veteran began undergoing private mental health therapy, including group sessions, 20 years after discharge (2004).  In 2005, he sought VA mental health treatment, including medication, for anxiety and medical professionals initially diagnosed a personality disorder with antisocial traits and ADD.  At that time the Veteran reported that he had had difficulties with inappropriate conduct and impulsivity since he was a child.  Since this initial diagnosis, other medical professionals have diagnosed and continued to treat the Veteran for bipolar disorder, anxiety, depression and ADHD.  None has related any of these conditions to the Veteran's active service.  

The Veteran does not claim that such a relationship exists, but even if he did, for the same reasons noted above, his assertions to that effect would be considered incompetent under Jandreau v. Nicholson, 492 F.3d at 1377.  Moreover, apart from his lack of contentions the Board has noted no competent evidence of record or indeed exists, to suggest a connection between any mental disorder and the  Veteran's military service. In the absence of competent evidence of a nexus between the Veteran's psychiatric disorder, however diagnosed, and ADHD and his active service, the disorders were not incurred in or aggravated by such service.  The benefit-of-the-doubt rule is not for application in this case as the preponderance of the evidence is against each of these claims.  

Application to Reopen the Claim - Service Connection for Varicose Veins, Right Lower Extremity

In a rating decision dated in April 2001, the RO denied the Veteran's claim of entitlement to varicose veins of the right lower extremity.  The Board denied the claim in November 2003.  In deciding the claim, the Board considered the Veteran's service treatment records, post-service VA and private treatment records, reports of VA examinations, and the Veteran's written statements.  The Board found that there was no competent evidence of record of a nexus between the post-service (March 2001) diagnosis of varicose veins of the right lower extremity and the Veteran's service.  Based on that finding, the Board concluded that the disorder was not incurred in or aggravated by service and did not manifest to a compensable degree within one year of discharge from service.  

When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).  In this case, the Board notified the Veteran of the November 2003 decision and of his appellate rights with regard to the decision, but the Veteran did not appeal it.  The decision is thus final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Veteran attempted to reopen his claim for service connection for varicose veins of the right lower extremity by written statement received in January 2008.  For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45,620, 45,6306 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2012)).

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file since the Board's November 2003 decision includes VA and private treatment records, information from the facility where the Veteran is incarcerated, reports of VA examinations, financial status reports and the Veteran's written statements.  This evidence is new - because it was not previously of record.  

However, this evidence is not material.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for varicose veins of the right lower extremity or raise a reasonable possibility of substantiating that claim. 

The treatment records and reports of VA examinations only indicate that since the Board last denied this claim, the Veteran has continued to receive medical treatment for the disorder.  There is no information in these records indicating that the varicose veins in the right lower extremity initially manifested during service, or at any time prior to 2001, when a medical professional first diagnosed them.  There is also no opinion in these records otherwise relating the varicose veins in the right lower extremity to the Veteran's active service.  See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

In the many written statements the Veteran submitted since November 2003, he does not allege that the varicose veins in his right lower extremity initially manifested during active service or are otherwise related thereto.  He simply asserts that he has problems in both of his legs, which are extremely disabling.  

The Veteran reported to a VA medical care provider in July 2011 that he had  varicose veins in both legs during active service.  His service treatment records, which the Board previously considered, do not substantiate the Veteran's assertion which was previously rejected in his initial claim of service connection. The Veteran's bare reassertion of an in-service event, as recorded by a medical professional is not new or material. See  Leshore v. Brown, 8 Vet.App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional). The remainder of the new evidence does not discuss the Veteran's right leg or varicose veins.

Having determined that new and material evidence has not been received, the Board may not reopen the claim of service connection for varicose veins of the right lower extremity.  The appeal is therefore denied. 

Claims for Increased/Higher Initial Evaluations

The Veteran seeks increased/higher initial evaluations for the varicose veins in his left lower extremity and his tinnitus and hearing loss.  He claims that his leg is in bad shape, causes extreme pain, hinders his ability to walk, and necessitates surgery.  He also claims that his ears are really bad and he has difficulty hearing.  He asserts that because he lost his hearing in service, he should be assigned a 20 percent evaluation for his hearing loss.

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Varicose Veins, Left Lower Extremity

The RO has evaluated the varicose veins in the Veteran's left lower extremity as 10 percent disabling pursuant to DC 7120.  This DC provides that a 10 percent evaluation is assignable for varicose veins with intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation is assignable for varicose veins with persistent edema, incompletely relieved by elevation of extremity with or without beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, DC 7120 (2012).

The evidence of record in this case establishes that the varicose veins in the Veteran's left lower extremity do not more nearly approximately the criteria for an evaluation in excess of 10 percent.  The varicose veins are large and reportedly cause discomfort and cramps, but not cause persistent edema.  

The Veteran underwent vein stripping and ligation of his varicose veins with good response during service.  Reportedly in the late 1990s he began to experience aching pain around the left knee and down into the left calf and, due to the pain, avoided playing sports and standing for prolonged periods.  

During a VA examination conducted in March 2001, the Veteran also reported pigmentation changes around his left ankle.  A VA examiner noted that the Veteran had varicose veins on the left that were large, but not causing edema or limiting his ability to walk or move.  He advised the Veteran to elevate his legs as often as was possible and to obtain compression stockings from the facility where he was incarcerated (Walls Unit).  The examiner reviewed the Veteran's treatment records from Walls Unit, which did not mention the varicose veins.  

In March 2004, a private physician confirmed that the varicose veins in the Veteran's left lower extremity caused pain and problems with prolonged standing and playing sports.  He also noted that they caused swelling and hindered the Veteran from having a job that required heavy ambulatory activity.  He indicated that, when the swelling became intense, the Veteran needed to elevate his leg to alleviate the pain.  

In August 2004 and March 2005, during VA treatment visits, physicians confirmed pain in the distal one-third of the left leg and localized swelling and advised the Veteran to elevate his leg.

During a VA examination conducted in July 2010, the Veteran reported progressive discomfort, cramps and swelling in his legs due to the varicose veins.  The examiner, however, was not able to objectively confirm these symptoms, instead noting that the varicose veins were large, but not tender or causing edema or swelling.

Since 2001, only one medical professional has noted edema, which establishes that it is not persistent, but rather intermittent, and none has confirmed the reported stasis pigmentation or noted eczema associated with the varicose veins.  In addition, when the most recent medical professional advised the Veteran to elevate his left leg, as had been advised in the past, he did not report that he had done so without success.  This suggests that the Veteran either did not follow the previous advice, or that any reported edema might have been relieved, at least partially, with elevation of his left lower extremity.  

In the absence of evidence of persistent edema, incompletely relieved by elevation of the extremity, an evaluation in excess of 10 percent for varicose veins in the left lower extremity is not appropriately assigned.

In certain circumstances, a claimant may be assigned an increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  

The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran has not raised the question of whether he is entitled to an increased evaluation on an extraschedular basis.  Referral of this claim for extraschedular consideration is thus not necessary. 

Tinnitus

The Veteran asserts that he has ear problems in both ears, including tinnitus, which warrant a higher initial evaluation.  He claims that the tinnitus is constant and irritating, affects both of his ears, and disturbs his sleep.

The RO has rated the Veteran's tinnitus as 10 percent disabling under 38 C.F.R. § 4.87, DC 6260, the maximum evaluation assignable under that DC.  A single evaluation is to be assigned recurrent tinnitus whether it is present in one or both ears.  38 C.F.R. § 4.87, DC 6260, Note (2) (2012).  Neither DC 6260, nor any other DC allows the assignment of a schedular evaluation in excess of 10 percent for tinnitus affecting both ears.  The claim for a higher schedular evaluation must be denied as a matter of law. Smith v. Nicholson, 451 F.3d 1344   (Fed. Cir. 2006). 

In addition, the Veteran has not raised a claim for a higher initial evaluation for tinnitus on an extraschedular basis.  The Board thus concludes that there is no legal basis upon which to grant the Veteran entitlement to an initial evaluation in excess of 10 percent for tinnitus.




Hearing Loss 

The RO has evaluated the Veteran's bilateral hearing loss as noncompensably (0 percent) disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2012).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2012).  

The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.  

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2012). 

When the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2012). 

The evidence of record establishes that the Veteran's bilateral hearing loss does not more nearly approximately the criteria for a compensable evaluation.  According to this evidence, the Veteran has level I hearing acuity in each ear, which pursuant to Table VII, noted above, translates to noncompensably disabling hearing loss.  

The Veteran underwent two VA audiological examinations during the course of this appea.  In February 2010, an audiometer revealed the following pure tone thresholds, in decibels: 
HERTZ

1000
2000
3000
4000
RIGHT
25
30
60
70
LEFT
25
30
60
70

An examiner noted average decibel loss of 46.25 in the right ear and of 52.50 in the left ear.  He also noted speech discrimination of 94 percent in the right ear and of 96 percent in the left ear.  He diagnosed normal to severe sensorineural hearing loss in both ears.  

Applying these findings to Table VI results in numeric designations of I for each ear.  These numeric designations warrant the assignment of a 0 percent evaluation under Table VII.  

The Veteran was afforded the second VA audiological examination in August 2011, in support of his TDIU claim.  While his test results showed more severe hearing acuity in each ear, the examiner specifically noted that these results were unreliable and not repeatable.  He explained that  the Veteran responded at one level when using the ascending presentation and at higher thresholds when using a descending presentation.  He further explained that the Veteran often did not respond on word recognition testing, but consistently responded correctly to words with significant high-frequency characteristics.  He indicated that reinstruction and retesting did not improve reliability and that the testing results should not be used for rating purposes.  

In the absence of reliable evidence showing that the Veteran has greater than level I hearing in each ear, the Board may not assign the Veteran an initial schedular compensable evaluation for his hearing loss.  Moreover, because he has not raised the question of whether he is entitled to a higher initial evaluation on an extraschedular basis, referral of this claim for extraschedular consideration is not necessary. 


ORDER

Service connection for hepatitis C is denied.

Service connection for a psychiatric disorder, including bipolar disorder, is denied.

Service connection for ADHD is denied. 

New and material evidence not having been received, the claim of entitlement to service connection for right varicose veins is denied.

An evaluation in excess of 10 percent for varicose veins, left lower extremity, is denied.  

An initial evaluation in excess of 10 percent for tinnitus is denied.  

An initial compensable evaluation for bilateral hearing loss is denied.  


REMAND

Prior to adjudicating the claims of entitlement to an evaluation in excess of 20 percent for degenerative disc disease, status post discectomy at L4-5, entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy and entitlement to a TDIU, additional development is necessary.  38 C.F.R. § 19.9 (2012).

In July 2011, the RO assisted the Veteran in the development of his claims by affording him a VA spinal examination.  An examiner evaluated the severity of the Veteran's back symptoms and associated radiculopathy.  The report of this examination is inadequate to decide the claims for increased/higher initial evaluations for a low back disability and radiculopathy of the right lower extremity.  
While the examiner confirmed radiculopathy of the Veteran's right lower extremity, he did not discuss whether it is mild or more than mild as is necessary to evaluate the disorder under the rating schedule.  See 38 C.F.R. § 4.124a, DC 8520 (2012).  

During the examination, the Veteran reported that he had severe flare-ups of back symptoms, but the examiner did not inquire as to whether such flare-ups resulted in additional functional limitation.  The Veteran also reported that these flare-ups necessitated rest, but the examiner did not inquire as to whether a physician prescribed such rest due to the incapacitating nature of the flare-ups.  In addition, during range of motion testing, he did not note the extent to which the Veteran is further limited in motion on repetitive use or secondary to the flare-ups.  Such information is needed to evaluate the Veteran's low back disability under 38 C.F.R. § 4.71a, DCs 5242, 5243 (2012).   

The claim of entitlement to a TDIU is inextricably intertwined with the claims being remanded.  Harris v. Derwinski, 1 Vet.App. 180 (1991).  The Board thus defers a decision on the TDIU claim at this time.

These claims are REMANDED to the RO for the following action:

1.  If the Veteran remains incarcerated, secure any confinement facility records and ascertain if any physician has prescribed bed rest for recuperation of the back disorder. 

2.  Return the claims file to the authoring VA examiner who evaluated the Veteran in July 2011 and request an addendum responding to the following:  

a.  Acknowledge the Veteran's reported history of flare-ups of back pain; 

b.  Indicate whether and to what extent (in terms of degrees) the Veteran's back symptoms further limit his ability to move during flare-ups and/or after repetitive use;  

c.  Note whether the Veteran had incapacitating episodes of back pain during the prior 12 months and, if so, identify the number of weeks they lasted;

d.  Characterize the associated radiculopathy in the Veteran's right lower extremity as mild, moderate, moderately severe or severe; 

e.  Provide a detailed explanation, with specific references to the record, for the opinions expressed; and   

f.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

The examiner is advised that the courts of appellate jurisdiction (i.e., those hat review Board decisions) have imposed increasing requirements in the obtaining and review of medical opinion evidence. The courts have directed that when VA (either the RO or the Board) obtains a medical opinion, it must be fully explained with specific reference to both medically and factually relevant evidence in the record. The courts have generally focused on the following questions:
Whether the examiner showed a knowledge of the claimant's correct medical history;
Whether the examiner provided a fully reasoned explanation, as opposed to a summary conclusion - the latter not being legally sufficient;
Whether the examiner used clinical data (e.g., previous and current objective and clinical test results, laboratory findings, blood tests, etc.) in explaining his or her findings;
Whether the examiner responded to the Board or the RO's inquiry;
Whether the examiner cited to, and discussed other medical opinions of record;
Whether the examiner discussed, as opposed to merely cited, his or her own expertise; specializations if any, and clinical experience. 

3.  THE RO WILL REVIEW THE ADDENDUM TO ENSURE THAT IT COMPLIES WITH THE REMAND DIRECTIVES.  IF IT DOES NOT RESPOND TO THE BOARD'S INQUIRIES AND IS NOT FULLY EXPLAINED, RETURN IT TO THE EXAMINER FOR CORRECTIVE ACTION. 

4.  Readjudicate the claims being remanded, including entitlement to a TDIU, in light of all of the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  

5.  Thereafter, subject to current appellate procedure, return these claims to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


